Title: From Benjamin Franklin to Samuel Johnson, 23 August 1750
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir,
Philadelphia, August 23, 1750
We received your favour of the 16th instant. Mr. Peters will hardly have time to write to you per this post, and I must be short. Mr. Francis spent the last evening with me, and we were all glad to hear that you seriously meditate a visit after the middle of next month, and that you will inform us by a line when to expect you. We drank your health and Mrs. Johnson’s, remembering your kind entertainment of us at Stratford.

I think with you, that nothing is of more importance for the public weal, than to form and train up youth in wisdom and virtue. Wise and good men are, in my opinion, the strength of a state: much more so than riches or arms, which, under the management of Ignorance and Wickedness, often draw on destruction, instead of providing for the safety of a people. And though the culture bestowed on many should be successful only with a few, yet the influence of those few and the service in their power, may be very great. Even a single woman that was wise, by her wisdom saved a city.
I think also, that general virtue is more probably to be expected and obtained from the education of youth, than from the exhortation of adult persons; bad habits and vices of the mind, being, like diseases of the body, more easily prevented than cured.
I think moreover, that talents for the education of youth are the gift of God; and that he on whom they are bestowed, whenever a way is opened for the use of them, is as strongly called as if he heard a voice from heaven: nothing more surely pointing out duty in a public service, than ability and opportunity of performing it.
I have not yet discoursed with Dr. Jenney concerning your removal hither. You have reason, I own, to doubt, whether your coming on the foot I proposed would not be disagreeable to him; though I think it ought not: for should his particular interest be somewhat affected by it, that ought not to stand in competition with the general good; especially as it cannot be much affected, he being old, and rich, and without children. I will however learn his sentiments before the next post. But whatever influence they might have on your determinations about removing, they need have none on your intention of visiting; and if you favour us with the visit, it is not necessary that you should previously write to him to learn his dispositions about your removal; since you will see him, and when we are all together, those things may be better settled in conversation than by letters at a distance. Your tenderness of the church’s peace is truly laudable; but, methinks, to build a new church in a growing place is not properly dividing but multiplying; and will really be a means of increasing the number of those who worship God in that way. Many who cannot now be accommodated in the church, go to other places, or stay at home; and if we had another church, many who go to other places, or stay at home, would go to church. I suppose the interest of the church has been far from suffering in Boston by the building of two churches there in my memory. I had for several years nailed against the wall of my house a pigeon box that would hold six pair; and though they bred as fast as my neighbours’ pigeons, I never had more than six pair, the old and strong driving out the young and weak, and obliging them to seek new habitations. At length I put up an additional box with apartments for entertaining twelve pair more; and it was soon filled with inhabitants, by the overflowing of my first box, and of others in the neighbourhood. This I take to be a parallel case with the building a new church here.
Your years I think are not so many as to be an objection of any weight, especially considering the vigour of your constitution. For the small-pox, if it should spread here, you might inoculate with great probability of safety; and I think that distemper generally more favourable here than farther northward. Your objection about the politeness of Philadelphia, and your imagined rusticity, is mere compliment; and your diffidence of yourself absolutely groundless.
My humble respects, if you please, to your brethren at the commencement. I hope they will advise you to what is most for the good of the whole, and then I think they will advise you to remove hither.
Please to tender my best respects and service to Mrs. Johnson and your son. I am, dear Sir, Your obliged and affectionate humble servant,
B. Franklin
